Exhibit 10.13

 

ELGIN FINANCIAL SAVINGS BANK

DIRECTOR RETIREMENT AGREEMENT

 

THIS AGREEMENT is adopted this 19th day of June, 2002, by and between ELGIN
FINANCIAL SAVINGS BANK, a State/Stock Savings Bank located in Elgin, Illinois
(the “Company”) and THOMAS I. ANDERSON (the “Director”).

 

INTRODUCTION

 

To encourage the Director to remain a member of the Company’s Board of
Directors, the Company is willing to provide retirement benefits to the
Director.  The Company will pay the benefits from its general assets.

 

AGREEMENT

 

The Director and the Company agree as follows:

 

Article 1

Definitions

 

Whenever used in this Agreement, the following words and phrases shall have the
meanings specified:

 

 

1.1                     “Change of Control” means:

 

(a)                      A change in the ownership of the capital stock of the
Company, whereby another corporation, person, or group acting in concert
(hereinafter this Agreement shall collectively refer to any combination of these
three [another corporation, person, or group acting in concert] as a “Person”)
as described in Section 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), acquires, directly or indirectly, beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of a number of shares of capital stock of the Company  which constitutes fifty
percent (50%) or more of the combined voting power of the Company’s  then
outstanding capital stock then entitled to vote generally in the election of
directors; or

 

(b)                     The persons who were members of the Board of Directors
of the Company immediately prior to a tender offer, exchange offer, contested
election or any combination of the foregoing, cease to constitute a majority of
the Board of Directors; or

 

(c)                      The adoption by the Board of Directors of the Company
of a merger, consolidation or reorganization plan involving the Company in which
the Company is not the surviving entity, or a sale of all or substantially all
of the assets of the Company.  For purposes of this Agreement, a sale

 

1

--------------------------------------------------------------------------------


 

of all or substantially all of the assets of the Company shall be deemed to
occur if any Person acquires (or during the 12-month period ending on the date
of the most recent acquisition by such Person, has acquired) gross assets of the
Company that have an aggregate fair market value equal to fifty percent (50%) or
more of the fair market value of all of the respective gross assets of the
Company immediately prior to such acquisition or acquisitions; or

 

(d)                     A tender offer or exchange offer is made by any Person
which results in such Person beneficially owning (within the meaning of Rule
13d-3 promulgated under the Exchange Act) either fifty percent (50%) or more of
the Company’s outstanding shares of Common Stock or shares of capital stock
having fifty percent (50%) or more the combined voting power of the Company’s
then outstanding capital stock (other than an offer made by the Company), and
sufficient shares are acquired under the offer to cause such person to own fifty
percent (50%) or more of the voting power; or

 

(e)                      Any other transactions or series of related
transactions occurring which have substantially the same effect as the
transactions specified in any of the preceding clauses of this Section 1.1.

 

Notwithstanding the above, certain transfers are permitted within Section 318 of
the Code and such transfers shall not be deemed a Change of Control under this
Section 1.1.

 

1.1                     “Code” means the Internal Revenue Code of 1986, as
amended.

 

1.2                     “Disability” means the Director’s suffering a sickness,
accident or injury which has been determined by the carrier of any individual or
group disability insurance policy covering the Director, or by the Social
Security Administration, to be a disability rendering the Director totally and
permanently disabled.  The Director must submit proof to the Company of the
carrier’s or Social Security Administration’s determination upon the request of
the Company.

 

1.3                     “Early Termination” means the Termination of Service
before Normal Retirement Age for reasons other than death, Disability,
Termination for Cause or following a Change of Control.

 

1.4                     “Early Termination Date” means the month, day and year
in which Early Termination occurs.

 

1.5                     “Effective Date” means January 1, 2002.

 

1.6                     “Normal Retirement Age” means the Director’s 70th
birthday.

 

1.7                     “Normal Retirement Date” means the later of the Normal
Retirement Age or Termination of Service.

 

1.8                     “Plan Year” means each 12-month period from the
Effective Date.

 

2

--------------------------------------------------------------------------------


 

1.9                     “Termination for Cause” See Section 5.2.

 

1.10               “Termination of Service” means that the Director ceases to be
a member of the Company’s Board of Directors for any reason, voluntarily or
involuntarily, other than by reason of a leave of absence approved by the
Company.

 

1.11               “Years of Service” means the total number of twelve-month
periods during which the Director has served on the Company’s Board of
Directors.  The Director was appointed to the Board of Directors of the Company
in January, 1988.

 

Article 2

Lifetime Benefits

 

2.1                     Normal Retirement Benefit.  Upon Termination of Service
on or after Normal Retirement Age for reasons other than death, the Company
shall pay to the Director the benefit described in this Section 2.1 in lieu of
any other benefit under this Agreement.

 

2.1.1           Amount of Benefit.  The annual benefit under this Section 2.1 is
$15,500 (Fifteen Thousand Five Hundred Dollars).  The Company’s Board of
Directors, in its sole discretion, may increase the annual benefit under this
Section 2.1.1; however, any increase shall require the recalculation of Schedule
A.

 

2.1.2            Payment of Benefit.  The Company shall pay the annual benefit
to the Director in 12 equal monthly installments payable on the first day of
each month commencing with the month following the Director’s Normal Retirement
Date, paying the annual benefit to the Director for a period of 10 years.

 

2.1.3            Benefit Increases.  Commencing on the first anniversary of the
first benefit payment, and continuing on each subsequent anniversary, the
Company’s Board of Directors, in its sole discretion, may increase the benefit.

 

2.2                     Early Termination Benefit.  Upon Early Termination, the
Company shall pay to the Director the benefit described in this Section 2.2 in
lieu of any other benefit under this Agreement.

 

2.2.1            Amount of Benefit.  The benefit under this Section 2.2 is the
Early Termination annual Installment set forth on Schedule A for the Plan Year
ending immediately prior to the Early Termination Date, determined by zero
vesting prior to the Director completing ten (10) Years of Service and
thereafter the Director becomes 100 percent vested in the Accrual Balance.  An
increase in the annual benefit under Section 2.1.1 shall require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

3

--------------------------------------------------------------------------------


 

2.2.2            Payment of Benefit.  The Company shall pay the annual benefit
to the Director in 12 equal monthly installments commencing with the month
following Termination of Service, paying the annual benefit to the Director for
a period of 10 years.

 

2.2.3            Benefit Increases.  Benefit payments may be increased as
provided in Section 2.1.3.

 

2.3                     Disability Benefit.  If the Director terminates Service
due to Disability prior to Normal Retirement Age, the Company shall pay to the
Director the benefit described in this Section 2.3 in lieu of any other benefit
under this Agreement.

 

2.3.1            Amount of Benefit.  The benefit under this Section 2.3 is the
Disability annual Installment set forth in Schedule A for the Plan Year ending
immediately prior to the date in which Termination of Service occurs, determined
by zero vesting prior to the Director completing ten (10) Years of Service and
thereafter the Director becomes 100 percent vested in the Accrual Balance.  An
increase in the annual benefit under Section 2.1.1 would require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

2.3.2            Payment of Benefit.  The Company shall pay the annual benefit
amount to the Director in 12 equal monthly installments commencing with the
month following Termination of Service, paying the annual benefit to the
Director for a period of 10 years.

 

2.3.3            Benefit Increases.  Benefit payments may be increased as
provided in Section 2.1.3.

 

2.4                     Change of Control Benefit.  Upon a Change of Control,
the Company shall pay to the Director the benefit described in this Section 2.4
in lieu of any other benefit under this Agreement.

 

2.4.1            Amount of Benefit.  The annual benefit under this Section 2.4
is the Change of Control annual Installment set forth on Schedule A for the Plan
Year ending immediately prior to the date in which Termination of Service
occurs, determined by vesting the Director in the Normal Retirement Benefit
described in Section 2.1.1.

 

2.4.2            Payment of Benefit.  The Company shall pay the annual benefit
to the Director in 12 equal monthly installments commencing with the month
following the Normal Retirement Age, paying the annual benefit to the Director
for a period of 10 years.

 

2.4.3            Benefit Increases.  Benefit payments may be increased as
provided in Section 2.1.3.

 

4

--------------------------------------------------------------------------------


 

Article 3

Death Benefits

 

3.1                     Death During Active Service.  If the Director dies while
in the active service of the Company, the Company shall pay to the Director’s
beneficiary the benefit described in this Section 3.1.  This benefit shall be
paid in lieu of the Lifetime Benefits under Article 2.

 

3.1.1            Amount of Benefit.  The annual benefit under this Section 3.1
is the Pre-retirement Death Benefit annual Installment set forth on Schedule A
for the Plan Year ending immediately prior to the date in which death occurs,
determined by vesting the Director in 100 percent of the Accrual Balance. An
increase in the annual benefit under Section 2.1.1 would require the
recalculation of this benefit on Schedule A.  This benefit is determined by
calculating a 10-year fixed annuity from the Accrual Balance, crediting interest
on the unpaid balance at an annual rate of 7.50 percent, compounded monthly.

 

3.1.2            Payment of Benefit.  The Company shall pay the annual benefit
to the Director’s beneficiary in 12 equal monthly installments commencing with
the month following the Director’s death, paying the annual benefit to the
Director’s beneficiary for a period of 10 years.

 

3.2                     Death During Payment of a Lifetime Benefit.  If the
Director dies after any Lifetime Benefit payments have commenced under this
Agreement but before receiving all such payments, the Company shall pay the
remaining benefits to the Director’s beneficiary at the same time and in the
same amounts they would have been paid to the Director had the Director
survived.

 

3.3                     Death After Termination of Employment But Before Payment
of a Lifetime Benefit Commences.  If the Director is entitled to a Lifetime
Benefit under this Agreement, but dies prior to the commencement of said benefit
payments, the Company shall pay the same benefit payments to the Director’s
beneficiary that the Director was entitled to prior to death except that the
benefit payments shall commence on the first day of the month following the date
of the Director’s death.

 

Article 4

Beneficiaries

 

4.1                     Beneficiary Designations.  The Director shall designate
a beneficiary by filing a written designation with the Company.  The Director
may revoke or modify the designation at any time by filing a new designation. 
However, designations will only be effective if signed by the Director and
received by the Company during the Director’s lifetime.  The Director’s
beneficiary designation shall be deemed automatically revoked if the beneficiary
predeceases the Director or if the Director names a spouse as beneficiary and
the marriage is subsequently dissolved.  If the Director dies without a valid
beneficiary designation, all payments shall be made to the Director’s estate.

 

4.2                     Facility of Payment.  If a benefit is payable to a
minor, to a person declared incompetent

 

5

--------------------------------------------------------------------------------


 

 or to a person incapable of handling the disposition of his or her property,
the Company may pay such benefit to the guardian, legal representative or person
having the care or custody of such minor, incapacitated person or incapable
person.  The Company may require proof of incompetence, minority or guardianship
as it may deem appropriate prior to distribution of the benefit.  Such
distribution shall completely discharge the Company from all liability with
respect to such benefit.

 

Article 5

General Limitations

 

5.1                     Excess Parachute Payment.  Notwithstanding any provision
of this Agreement to the contrary, the Company shall not pay any benefit under
this Agreement to the extent the benefit would create an excise tax under the
excess parachute rules of Section 280G of the Code.

 

5.2                     Termination for Cause.  Notwithstanding any provision of
this Agreement to the contrary, the Company shall not pay any benefit under this
Agreement if the Company terminates the Director’s service for:

 

(a)                      Conviction of a felony or of a gross misdemeanor
involving moral turpitude; or

(b)                     Fraud, disloyalty, dishonesty or willful violation of
any law or significant Company policy committed in connection with the
Director’s service and resulting in an adverse effect on the Company.

 

5.3                     Suicide or Misstatement.  The Company shall not pay any
benefit under this Agreement if the Director commits suicide within three years
after the date of this Agreement.  In addition, the Company shall not pay any
benefit under this Agreement if the Director has made any material misstatement
of fact on an employment application or resume provided to the Company, or on
any application for any benefits provided by the Company to the Director.

 

Article 6

Claims and Review Procedure

 

6.1                     Claims Procedure.  Any person or entity (“claimant”) who
has not received benefits under this Agreement that he or she believes should be
paid shall make a claim for such benefits as follows:

 

6.1.1            Initiation - Written Claim.  The claimant initiates a claim by
submitting to the Company a written claim for the benefits.

 

6.1.2            Timing of Company Response.  The Company shall respond to such
claimant within 90 days after receiving the claim.  If the Company determines
that special circumstances require additional time for processing the claim, the
Company can extend the response period by an additional 90 days by notifying the
claimant in writing, prior to the end of the initial 90-day period, that an
additional period is required.  The notice of extension must

 

6

--------------------------------------------------------------------------------


 

set forth the special circumstances and the date by which the Company expects to
render its decision.

 

6.1.3            Notice of Decision.  If the Company denies part or all of the
claim, the Company shall notify the claimant in writing of such denial.  The
Company shall write the notification in a manner calculated to be understood by
the claimant.  The notification shall set forth:

 

(a)                     The specific reasons for the denial,

(b)                    A reference to the specific provisions of the Agreement
on which the denial is based,

(c)                     A description of any additional information or material
necessary for the claimant to perfect the claim and an explanation of why it is
needed,

(d)                    An explanation of the Agreement’s review procedures and
the time limits applicable to such procedures, and

(e)                     A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a) following an adverse benefit determination on
review.

 

6.2                     Review Procedure.  If the Company denies part or all of
the claim, the claimant shall have the opportunity for a full and fair review by
the Company of the denial, as follows:

 

6.2.1            Initiation – Written Request.  To initiate the review, the
claimant, within 60 days after receiving the Company’s notice of denial, must
file with the Company a written request for review.

 

6.2.2            Additional Submissions – Information Access.  The claimant
shall then have the opportunity to submit written comments, documents, records
and other information relating to the claim.  The Company shall also provide the
claimant, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

6.2.3            Considerations on Review.  In considering the review, the
Company shall take into account all materials and information the claimant
submits relating to the claim, without regard to whether such information was
submitted or considered in the initial benefit determination.

 

6.2.4            Timing of Company Response.  The Company shall respond in
writing to such claimant within 60 days after receiving the request for review. 
If the Company determines that special circumstances require additional time for
processing the claim, the Company can extend the response period by an
additional 60 days by notifying the claimant in writing, prior to the end of the
initial 60-day period, that an additional period is required.  The notice of
extension must set forth the special circumstances and the date by which the
Company expects to render its decision.

 

7

--------------------------------------------------------------------------------


 

6.2.5            Notice of Decision.  The Company shall notify the claimant in
writing of its decision on review.  The Company shall write the notification in
a manner calculated to be understood by the claimant.  The notification shall
set forth:

 

(a)                     The specific reasons for the denial,

(b)                    A reference to the specific provisions of the Agreement
on which the denial is based,

(c)                     A statement that the claimant is entitled to receive,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits, and

(d)                    A statement of the claimant’s right to bring a civil
action under ERISA Section 502(a).

 

Article 7

Amendments and Termination

 

This Agreement may be amended or terminated only by a written agreement signed
by the Company and the Director.

 

Notwithstanding the previous paragraph in this Article 7, the Company may amend
or terminate this Agreement at any time if, pursuant to legislative, judicial or
regulatory action, continuation of the Agreement would (i) cause benefits to be
taxable to the Director prior to actual receipt, or (ii) result in significant
financial penalties or other significantly detrimental ramifications to the
Company (other than the financial impact of paying the benefits).  However, in
no event shall this Agreement be terminated under this section without payment
to the Director of any vested benefit.

 

Article 8

Miscellaneous

 

8.1                     Binding Effect.  This Agreement shall bind the Director
and the Company, and their beneficiaries, survivors, executors, successors,
administrators and transferees.

 

8.2                     No Guarantee of Service.  This Agreement is not a
contract for services.  It does not give the Director the right to remain in the
service of the Company, nor does it interfere with the shareholder’s rights to
discharge the Director.  It also does not require the Director to remain in the
service of the Company nor interfere with the Director’s right to terminate
services at any time.

 

8.3                     Non-Transferability. Benefits under this Agreement
cannot be sold, transferred, assigned, pledged, attached or encumbered in any
manner.

 

8.4                     Reorganization.  The Company shall not merge or
consolidate into or with another company, or reorganize, or sell substantially
all of its assets to another company, firm, or person

 

8

--------------------------------------------------------------------------------


 

 unless such succeeding or continuing company, firm, or person agrees to assume
and discharge the obligations of the Company under this Agreement.  Upon the
occurrence of such event, the term “Company” as used in this Agreement shall be
deemed to refer to the successor or survivor company.

 

8.5                     Tax Withholding.  The Company shall withhold any taxes
that are required to be withheld from the benefits provided under this
Agreement.

 

8.6                     Applicable Law.  The Agreement and all rights hereunder
shall be governed by the laws of the State of Illinois, except to the extent
preempted by the laws of the United States of America.

 

8.7                     Unfunded Arrangement.  The Director and beneficiary are
general unsecured creditors of the Company for the payment of benefits under
this Agreement.  The benefits represent the mere promise by the Company to pay
such benefits.  The rights to benefits are not subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors.  Any insurance on the Director’s life
is a general asset of the Company to which the Director and beneficiary have no
preferred or secured claim.

 

8.8                     Entire Agreement.  This Agreement constitutes the entire
agreement between the Company and the Director as to the subject matter hereof. 
No rights are granted to the Director by virtue of this Agreement other than
those specifically set forth herein.

 

8.9                     Administration.  The Company shall have powers which are
necessary to administer this Agreement, including but not limited to:

 

(a)                      Establishing and revising the method of accounting for
the Agreement;

(b)                     Maintaining a record of benefit payments; and

(c)                      Establishing rules and prescribing any forms necessary
or desirable to administer the Agreement; and

(d)                     Interpreting the provisions of the Agreement.

 

8.10               Named Fiduciary. The Company shall be the named fiduciary and
plan administrator under the Agreement.  The named fiduciary may delegate to
others certain aspects of the management and operation responsibilities of the
plan including the Service of advisors and the delegation of ministerial duties
to qualified individuals.

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Director and a duly authorized Company officer have
signed this Agreement.

 

DIRECTOR:

 

COMPANY:

 

 

 

 

 

ELGIN FINANCIAL SAVINGS BANK

 

 

 

/s/ Thomas I. Anderson

 

By 

/s/ Barrett J. O'Connor

THOMAS I. ANDERSON

 

Title

President/CEO

 

10

--------------------------------------------------------------------------------


 

BENEFICIARY DESIGNATION

 

ELGIN FINANCIAL SAVINGS BANK

DIRECTOR RETIREMENT AGREEMENT

 

THOMAS I. ANDERSON

 

I designate the following as beneficiary of any death benefits under this
Agreement:

 

Primary:   Chere J.Anderson 

 

 

 

 

Contingent:   Kris L. Anderson

 

Note:  To name a trust as beneficiary, please provide the name of the trustee(s)
and the exact name and date of the trust agreement.

 

I understand that I may change these beneficiary designations by filing a new
written designation with the Company.  I further understand that the
designations will be automatically revoked if the beneficiary predeceases me,
or, if I have named my spouse as beneficiary and our marriage is subsequently
dissolved.

 

 

Signature

/s/ Thomas I. Anderson

 

 

 

 

Date

6-19-02

 

 

 

 

Received by the Company this  1st  day of  July , 2002.

 

 

By

/s/ Barrett J. O'Connor

 

 

 

Title

President/CEO

 

 

11

--------------------------------------------------------------------------------


 

Clark/Bardes Consulting

 

Elgin Financial Savings Bank

Banking Practice

 

Director Retirement Agreement-Schedule A

 

Thomas Anderson

 

DOB: 1/28/1937
Plan Anniv Date: 1/1/2003
Retirement Age: 70
Payments: Monthly Installments

 

Early Termination

 

Disability

 

Change of Control

 

Preretirement Death Benefit

 

Installment

 

Installment

 

Installment

 

 

 

Payable Immediately

 

Payable Immediately

 

Payable at 70

 

Installment

Period
Ending
Dec of

 

Age

 

Benefit Level (2)

 

Accrual Balance

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Accrual

 

Vesting

 

Based On Benefit

 

Based On Benefit

 

 

 

 

(1)

 

(2)

 

(3)

 

(4)

 

(5)

 

(6)

 

(7)

 

(8)

 

(9)

2002(1)

 

65

 

15,500

 

18,636

 

100

%

2,638

 

100

%

2,638

 

100

%

15,500

 

2,638

2003

 

66

 

15,500

 

38,719

 

100

%

5,481

 

100

%

5,481

 

100

%

15,500

 

5,481

2004

 

67

 

15,500

 

60,361

 

100

%

8,545

 

100

%

8,545

 

100

%

15,500

 

8,545

2005

 

68

 

15,500

 

83,683

 

100

%

11,846

 

100

%

11,846

 

100

%

15,500

 

11,846

2006

 

69

 

15,500

 

108,816

 

100

%

15,404

 

100

%

15,404

 

100

%

15,500

 

15,404

Jan 2007

 

 

 

15,500

 

109,496

 

100

%

15,500

 

100

%

15,500

 

100

%

15,500

 

15,500

First Payment Date of February 1, 2007

--------------------------------------------------------------------------------

(1) Assumes an implementation date of January 1, 2002.  The first line reflects
12 months of data, January 2002 through December 2002.

 

 

 

/s/ Thomas Anderson

 

/s/ Barrett J. O'Connor

 

7/1/02

 

Participant

 

Elgin Financial Savings Bank

 

Date

 

 

 

12

--------------------------------------------------------------------------------